Justice PLEICONES.
I concur but write separately as I view the dispositive issues somewhat differently. I begin by noting there are only three issues raised by petitioner in his belated appeal. First, he contends that he was unlawfully detained when the officer pulled into the parking lot and blocked the parked car. Next, he argues he was unlawfully detained after the check of the car’s license tag and his driver’s license came back “clean.” Finally, he contends that the search of trunk exceeded the *192permissible scope of a search under Arizona v. Gant, 556 U.S. 332, 129 S.Ct. 1710, 173 L.Ed.2d 485 (2009). As explained below, I find no unlawful detentions, and while I agree the search here violated Gant, the trial judge also upheld the search as permissible under the automobile exception to the Fourth Amendment warrant requirement. See United States v. Ross, 456 U.S. 798, 102 S.Ct. 2157, 72 L.Ed.2d 572 (1982). This unchallenged ruling, whether correct or not, is the law of the case. E.g., State v. Black, 400 S.C. 10, 732 S.E.2d 880 (2012).
The record shows that the officer noticed the parked car at 10:06 p.m. He entered the lot and pulled in behind the vehicle, at which point he saw four individuals seated in the car. The officer ran the license plate and then approached the car to ask petitioner, seated in the driver’s seat, for his driver’s license. When he returned to his cruiser with the license, the officer called for back-up. Two additional officers arrived within one to two minutes of this call, driving into the parking lot while the first officer was speaking to the driver and returning the license.
To the extent petitioner contests the patrol officer’s right to conduct an investigatory check of the parked car, I would find no Fourth Amendment violation. In my opinion, the patrol officer did not violate the Constitution when he conducted a welfare check on a car, parked in the dark area of a closed church parking lot, after 10 p.m. on a Tuesday evening. See Cady v. Dombrowski, 413 U.S. 433, 93 S.Ct. 2523, 37 L.Ed.2d 706 (1973).
Petitioner next contends that the detention here was unreasonable. The four occupants matched the general description of four armed suspects who had robbed a bar and its patrons at about 9:50 p.m. The bar was located about 3-4 miles away from the lot and there was evidence it took less than ten minutes to drive from the bar to the church parking lot. The general description had been given in a BOLO sent at approximately 9:53 p.m. As the two back-up officers approached the parked car less than five minutes had elapsed since the first officer observed it at 10:06 p.m. When the back-up officers approached the car, the men became silent, looked straight ahead, and acted nervous. Taken together, I find these facts *193created objective13 reasonable suspicion permitting the continued detention of petitioner. State v. Provet, 405 S.C. 101, 747 S.E.2d 453 (2013). The trial judge correctly held this detention did not violate petitioner’s Fourth Amendment rights.
Petitioner does not challenge the subsequent request that he and the passengers exit the vehicle, the seizure of the gun that was observed after the rear passengers vacated, or the subsequent arrests. Instead, petitioner argues only that the search of the trunk exceeded that permitted by Gant. Although this issue should be decided under the law of the case doctrine, State v. Black, supra, since I disagree with the majority’s application of Gant, I will address the merits briefly-
Under Gant, officers may search a vehicle incident to the occupant’s arrest only if (1) the arrestee is within reaching distance of the passenger compartment when the search is conducted or (2) “it is reasonable to believe the vehicle contains evidence of the arrest.” Gant, 556 U.S. at 343, 129 S.Ct. 1710. As the parties acknowledge, the search here could only be upheld under the second Gant scenario.14 However, a Gant search is limited to the passenger compartment itself and the containers located therein, and the trunk is not within the permissible scope of an “evidence of the arrest” search. Gant, 556 U.S. at 344, 129 S.Ct. 1710.15 If this search is to be sustained, then it must be pursuant to a different exception to the Fourth Amendment’s warrant requirement.
Gant recognizes the continued validity of the automobile exception, citing United States v. Ross, 456 U.S. 798, 102 S.Ct. *1942157, 72 L.Ed.2d 572 (1982). Gant, 556 U.S. at 347, 129 S.Ct. 1710. Here, the trial judge held the officers had probable cause to search the vehicle for evidence of the bar robbery-under Ross’s automobile exception. This unchallenged ruling, whether correct or not, is the law of the case. State v. Black, supra.
I concur in the majority’s decision to affirm petitioner’s belated appeal.
BEATTY, J., concurs.

. The majority opinion may be read to suggest that reasonable suspicion is a subjective rather than objective judgment. See fn. 9, supra.


. The majority purports to apply this second Gant exception but apparently recognizes the weakness of upholding a vehicle search for evidence of a no-serial-number handgun which has already been seized. It thus transmogrifies the arrest for the weapon into one for the armed robbery, despite the arresting officer’s testimony that "After we found the [altered] .22 they were all placed under arrest for that weapon.”


. The majority creates a hybrid third exception to Gant, holding that if the trunk would have been accessible to an occupant (which derives from the first Gant scenario), then even though the individual has been removed from the vehicle the trunk is part of the passenger compartment for purposes of the second permissible Gant search.